Citation Nr: 0109097	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-21 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for right ear hearing 
loss.  

4.  Entitlement to service connection for sleep apnea.  

5.  Determination of a proper initial rating for a ganglion 
cyst of the left wrist, currently assigned a noncompensable 
evaluation.  

6.  Determination of a proper initial rating for a left 
shoulder disability, currently assigned a noncompensable 
evaluation.  

7.  Determination of a proper initial rating for a right knee 
disorder, currently assigned a noncompensable evaluation.  

8.  Determination of a proper initial rating for left ear 
hearing loss, currently assigned a noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to June 
1998.  

This matter arises from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claims for 
service connection for a low back disorder, sinusitis, right 
ear hearing loss, a ganglion cyst of the left wrist, and 
sleep apnea.  In addition, by that decision, service 
connection for a left shoulder disability, right knee 
disorder, a ganglion cyst of the left wrist, and left ear 
hearing loss was granted, and initial noncompensable 
evaluations for those disabilities were assigned.  The 
veteran filed a timely appeal with respect to the denial of 
service connection and the initial noncompensable ratings.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  

The issues of entitlement to service connection for a low 
back disorder, sinusitis, right ear hearing loss, and sleep 
apnea, as well as the issues of the proper initial rating to 
be assigned the veteran's service-connected disabilities of 
the left shoulder, left wrist, and right knee are the subject 
of a remand that follows this decision on the merits on the 
issue relating to rating the veteran's service-connected left 
ear hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the rating issue relating to the veteran's left ear 
hearing loss has been identified and obtained by the RO.  

2.  The medical evidence shows that the veteran has 
manifested hearing acuity not exceeding Level I in the left 
ear from the time of his discharge from service to the 
present time.  


CONCLUSION OF LAW

The criteria for assignment of an initial compensable 
evaluation for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85, Diagnostic Code 6100 (1998 & 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that the severity of his left 
ear hearing loss is greater than reflected by the initially 
assigned noncompensable disability evaluation.  Service 
connection for that disability was granted by a March 1999 
rating decision, and an initial noncompensable evaluation 
were assigned, effective from July 1, 1998.  In such cases, 
the VA has a duty to assist the veteran in developing facts 
which are pertinent to those claims.  See generally Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  

In the present case, the Board finds that all relevant facts 
have been properly developed with respect to the issue of the 
rating for the left ear hearing loss, and that all relevant 
evidence necessary for equitable resolution of this issue on 
appeal has been identified and obtained by the RO.  That 
evidence includes the veteran's service medical records, the 
reports of VA rating examinations, and personal statements 
made by the veteran in support of his claims.  There is no 
indication that the veteran has received any post-service 
medical treatment for the disability at issue here.  
Moreover, the Board observes that the veteran declined the 
opportunity to present testimony at a personal hearing.  The 
Board has not been made aware of any additional relevant 
evidence which is available in connection with this issue.  
In addition, the veteran has been notified of the need to 
advise the VA of any extant post-service clinical treatment 
records pertaining to his now service-connected disabilities 
discussed here, but no such records have been identified.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding the development of evidence with 
respect to the rating assigned the veteran's left ear 
disability is required.  See VCAA; McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Scheduled 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

With respect to his appeal involving entitlement to a 
compensable evaluation for left ear hearing loss, the veteran 
appears to base his claim on his contention that he should be 
assigned an initial compensable rating because he has 
impaired hearing.  In evaluating claims involving service-
connected hearing loss, disability ratings are derived by a 
mechanical application of the Rating Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In addition, during the pendency of this appeal, 
regulatory changes amending the VA rating Schedule, 38 C.F.R. 
Part 4, including the rating criteria for evaluating a 
hearing loss disorder.  This amendment became effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1998).  See also 38 C.F.R. Part 4 (2000).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the VA must apply the regulatory version most 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide for an effective date, and do 
not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See generally 38 U.S.C.A. 
§ 5110(g) (West 1991).  Therefore, the Board must evaluate 
the veteran's claim for assignment of an initial compensable 
rating for his left ear hearing loss from June 10, 1999, 
under both the former and the current regulations in the 
rating schedule in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  

Although the new regulations were not in effect when the 
initial rating decision of March 1999 was rendered, the Board 
notes that the amended regulations did not result in any 
substantive changes relevant to this appeal.  Essentially, 
the old and new regulations for evaluating a hearing loss 
disorder are identical.  See 64 Fed. Reg. 25202 (May 11, 
1999); 38 C.F.R. §§ 4.85-4.87 (2000); (discussing the method 
of evaluating hearing loss based on the results of puretone 
audiometry results and the results of controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither set of rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  The 
severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
See 38 C.F.R. § 4.85(a) and (d) (2000), as amended by 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).  

To evaluate the degree of disability resulting from defective 
hearing, the rating schedule establishes eleven auditory 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. §§ 4.85 and 
4.87, Diagnostic Code 6100, Table VI (1998), as amended by 64 
Fed. Reg. 25202 through 25210 (May 11, 1999); 38 C.F.R. 
§ 4.85(b) and (e) (2000).  See generally Lendenmann v. 
Principi, supra.  The amended regulations changed the title 
of Table VI from "Numeric Designations of Hearing 
Impairment" to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25204 (May 11, 1999); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).  In situations 
where service connection has been granted for defective 
hearing in one ear only, and where the veteran does not have 
total deafness in both ears, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at Level X or XI.  See 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.87, 
Table VII, Diagnostic Codes 6100, 6101 (prior to June 10, 
1999), and 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(effective June 10, 1999); see also VAOPGCPREC 32-97.  

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the 
puretone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, or 4000 Hz) is 55 decibels or more, or 
where the puretone thresholds are 30 decibels or less at 1000 
Hz and 70 decibels or more at 2000 Hz.  However, these 
revisions, even when applied, do not affect the evaluation of 
the veteran's hearing loss, as the amendment notes that they 
are an attempt to assure more equitable evaluations in a 
small number of veterans with unusual patterns of hearing 
impairment.  See 61 Fed. Reg. 25203 (May 11, 1999).  

Here, service connection for left ear hearing loss was 
granted by a March 1999 rating decision.  As noted, an 
initial noncompensable evaluation was assigned, effective 
from July 1, 1998.  That rating decision also granted a 10 
percent evaluation for tinnitus, but denied service 
connection for right ear hearing loss because the veteran was 
not objectively shown to have a disability for VA benefits 
purposes with respect to his right ear.  The veteran appealed 
the RO's March 1999 rating decision, contending that he 
should be entitled to an initial compensable rating for his 
left ear hearing loss.  

The veteran underwent a VA audiological examination in August 
1998.  The results of that test found that his puretone 
thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
15
LEFT
0
0
-5
0
35

The average puretone decibel loss was 6.25 in the right ear 
and 7.5 in the left ear.  (The average is computed from the 
results of 1000, 2000, 3000, and 4000 Hz; the results at 500 
Hz are only used to determine whether hearing loss 
disability, under VA standards, is present).  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.

Applying the pertinent rating criteria to the veteran's 
August 1998 rating examination yields a numerical category 
designation of I in the left ear (between 0 and 41 average 
pure tone decibel hearing loss, with between 92 and 100 
percent of speech discrimination).  Entering the category 
designations for the veteran's left ear into Table VII 
produces a disability percentage of zero-percent, under 
Diagnostic Code 6100.  Based on this evidence, an initial 
compensable evaluation is not warranted under the rating 
criteria in effect prior to and after June 10, 1999.  See 
Table VII, 38 C.F.R. § 4.85, prior to June 10, 1999, and 
38 C.F.R. §§ 4.85-4.87, effective June 10, 1999.  

The veteran's argument that he should be assigned a 
compensable initial rating for his left ear hearing loss has 
been considered.  However, under the applicable rating 
criteria for hearing loss, the severity of the veteran's 
hearing disability has not been found to be sufficient to 
warrant assignment of a compensable evaluation.  In fact, the 
August 1998 VA rating examination did not, by itself, 
establish that the veteran actually had a hearing loss 
disability in his left ear for VA benefits purposes.  The 
Board acknowledges that the veteran experiences some degree 
of difficulty due to his left ear hearing loss.  However, 
because hearing loss disability ratings are derived from 
mechanical applications of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered, a higher schedular evaluation is not possible here.  
See Lendenmann, supra.  

The Board must conclude, therefore, that the preponderance of 
the evidence is against the veteran's claim for entitlement 
to an initial compensable evaluation for his left ear hearing 
loss.  Accordingly, his appeal with respect to that issue 
must be denied.  

The Board's decision to deny an increased initial rating for 
the veteran's service-connected left ear hearing loss, 
however, does not preclude the Board from granting a higher 
rating for that disability on an extraschedular basis.  The 
Board has also taken into consideration the potential 
application of Title 38 of the Code of Federal Regulations 
(2000), in addition to the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) (2000).  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has carefully considered the 
veteran's contentions in this case, particularly regarding 
the severity of his service-connected disability.  However, 
the Board finds that there has been no showing that the left 
ear hearing loss has have caused marked interference with 
employment, has necessitated frequent (or any) periods of 
hospitalization following service, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The veteran has not been shown to experience a 
degree of physical impairment resulting from his service-
connected left ear hearing loss which renders impracticable 
the application of the regular schedular standards, and would 
be thus indicative of an exceptional or unusual disability 
picture.  In that regard, the Board observes that the 
applicable rating criteria contemplate higher disability 
ratings for the veteran's service-connected left ear hearing 
loss on a schedular basis.  However, his objectively 
manifested symptomatology has not been found to be of such 
severity as to warrant assignment of evaluations in excess of 
those presently assigned on a schedular basis.  In short, the 
objective medical evidence fails to establish an overall 
disability picture to the degree of severity the veteran has 
reported.  Accordingly, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The initially assigned noncompensable rating for left ear 
hearing loss is proper, and entitlement to a compensable 
evaluation for that disability is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, the Board notes 
that the RO denied the veteran's claims of entitlement to 
service connection for a low back disorder, sinusitis, right 
ear hearing loss, and sleep apnea as not well grounded.  
However, as noted above, establishing a well-grounded claim 
for service connection is no longer a legal requirement.  The 
Board notes further, that in the September 1999 statement of 
the case, the RO did not provide the veteran with the laws 
and regulations governing service connection.  The Board 
finds that compliance with the VCAA requires the RO to 
adjudicate the veteran's service connection claims on the 
merits and to provide him with the legal criteria governing 
service connection such that he has notice of the information 
necessary to substantiate his claims.

With respect to the issue of the rating to be assigned the 
veteran's service-connected ganglion cyst of the left wrist, 
the Board notes that the veteran was afforded a VA 
examination in July 1998.  At that time, the veteran 
reportedly told the examiner that the ganglion cyst did not 
bother him.  The examiner reported that the veteran's hands 
were otherwise normal.  In the veteran's July 1999 notice of 
disagreement, the veteran reported that he had pain in the 
left wrist when the cyst was hit.  The Board notes that under 
38 C.F.R. § 4.118 including Diagnostic Code 7804 (2000), 
superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent rating and pursuant to 
Diagnostic Code 7805 (the Code under which the veteran's 
ganglion cyst is currently rated), other scars are to be 
rated on the limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2000).  The 
Board observes that the examiner did not comment on whether 
the veteran's cyst was tender and painful nor did he indicate 
whether there was limitation of motion of the left wrist that 
could be associated with the disorder.  Additional 
development is warranted in this regard. 

With respect to the issue of the rating to be assigned the 
veteran's service-connected left shoulder disability, the 
veteran has contended that there is permanent damage to the 
left humeral head and that an increased rating is warranted 
on this basis.  In this regard, the Board notes that the 
veteran was afforded a VA examination of his left shoulder in 
July 1998.  Other than crepitus and a small scar of the left 
shoulder, the examiner found no abnormalities.  Although it 
appears that x-rays were taken of the shoulder, the x-rays 
report which presumably includes a diagnostic impression is 
not of record.  Because the Rating Schedule contemplates 
impairment of the malunion of the humerus manifested by 
moderate or marked deformity, and in light of the veteran's 
assertions in this regard, the Board finds that additional 
development is necessary.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2000). 

With respect to the rating assigned the veteran's service-
connected right knee disorder, the Board notes that although 
the veteran's knee appears to have been x-rayed at the time 
of the July 1998 VA examination, the report of that x-ray is 
not of record.  As VA treatment records are considered to be 
constructively of record, and may be relevant to the instant 
claim, the RO should obtain complete reports from the July 
1998 VA examination.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Because of the change in the law brought about by the VCAA 
and in light of the additional development required in this 
case, a remand is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the x-ray 
reports of the veteran's left shoulder 
and right knee conducted in July 1998.  
Those reports should be associated with 
the evidence of record.

2.  The RO should undertake all necessary 
action in compliance with the VCAA to 
adjudicate the veteran's claims of 
entitlement to service connection for a 
low back disorder, sinusitis, right ear 
hearing loss and sleep apnea on the 
merits.

3.  The veteran should be afforded a 
comprehensive VA examination to determine 
the nature and severity of the service-
connected ganglion cyst of the left wrist 
and to determine whether the veteran's 
left shoulder disability is manifested by 
malunion of the humerus characterized by 
either moderate or marked deformity.  All 
appropriate radiographic and other 
diagnostic tests deemed necessary should 
be conducted in order to address the 
specific inquiries as stated below.  The 
claims folder and a copy of this remand 
must be made available to the physician 
for review in conjunction with the 
examination, and the examiner should 
acknowledge its receipt and review in any 
examination report generated as a result 
of this remand.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
range of motion in degrees, and comment 
on the functional limitations, if any, 
caused by the veteran's service-connected 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, only.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a) Do the service-connected left wrist 
ganglion cyst and left shoulder 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(b) With respect to any subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected left wrist or the service-
connected left shoulder.

(c)  Do the veteran's service-connected 
residuals, arthroscopy of the left 
shoulder include malunion of the humerus 
characterized by either moderate or 
marked deformity?

A rationale should be provided for all 
opinions expressed.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  Thereafter, the RO should readjudicate 
the pending service connection and rating 
claims.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, including 
the relevant legal criteria governing 
service connection.  An appropriate period 
of time should be allowed for response.


The case should then be returned to the Board for further 
appellate consideration. By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 



